      Case 1:15-cr-00796-VSB Document 236
                                      237 Filed 02/16/21
                                                02/17/21 Page 1 of 1




                                                                                       February 16, 2021

VIA ECF

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square                                                                        2/17/2021
New York, New York 10007-1312
BroderickNYSDChambers@nysd.uscourts.gov


               Re:    United States v. Argenis Adames, et al.
                      Case No. 15 Cr. 796 (VSB)

Dear Judge Broderick,

        We were recently appointed CJA counsel to investigate and prepare a petition for
compassionate release on his behalf. In connection with that effort, we reached out to the
U.S. Attorney’s Office to request an updated criminal history report, which we need in
order to prepare Mr. Adames’s petition. Assistant U.S. Attorney Alex Rossmiller
indicated that we should seek a court order directing him to produce an updated criminal
history report, which he believes the U.S. Attorney’s Office otherwise lacks the authority
to provide to us. Accordingly, we respectfully request that the Court issue an order
directing the U.S. Attorney’s Office to immediately provide us with an updated criminal
history report for Mr. Adames.



                                                      Respectfully submitted,

                                                      /s/ Michael Tremonte

                                                      Michael Tremonte
                                                      Jennifer X. Luo



cc:    All counsel of record (by ECF)




                              90 Broad Street | 23rd Floor | New York, NY 10004
                        www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
